Citation Nr: 1510657	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-17 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left eye disability. 

2. Entitlement to service connection for a bilateral foot disability, to include pes planus or as residuals of a cold injury.

3. Entitlement to service connection for a bilateral knee disability.

4. Entitlement to service connection for a left ankle disability.

5. Entitlement to service connection for a low back disability.  

6. Entitlement to service connection for a disability manifested by left testicle pain. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The February 2010 rating decision denied service connection for bilateral foot, bilateral knee, left ankle, and low back disabilities, and for a hernia.  The June 2010 rating decision denied service connection for a left eye disability.  

The Board has rephrased the Veteran's claim for service connection for residuals of a cold injury as one for service connection for a bilateral foot disability, to include pes planus or as residuals of a cold injury.  The Board has also rephrased his claim for service connection for a hernia as a claim for service connection for a disability manifested by left testicle pain.  The characterizations of these issues as listed above are more favorable to the Veteran.  

The Veteran testified at a hearing in December 2014 before the undersigned.  A copy of the transcript has been associated with the electronic claims file.  The record was held open for an additional 60 days to allow the Veteran time to submit a medical nexus statement, but none was received.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a bilateral knee disability, a left ankle disability, a low back disability, and a disability manifested by left testicle pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have a left eye disability due to any incident of his active duty service. 

2. The Veteran's pre-existing bilateral pes planus was aggravated beyond its natural progression during service.  


CONCLUSIONS OF LAW

1. The Veteran's left eye disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

2. The criteria for service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With regard to the Veteran's claim for service connection for a left eye disability, VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in June 2010 satisfied the duty to notify provisions with regard to the Veteran's claim.  With regard to the duty to assist, the Veteran's service treatment records (STRs), service personnel records, and VA medical treatment records have been obtained.  

The Veteran testified at a hearing in December 2014.  It focused on the elements necessary to substantiate his type of claim and, through his testimony and his representative's statements, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).  Further, the record was held open for an additional 60 days to allow the Veteran an opportunity to submit additional evidence.  

The Veteran was scheduled for a VA eye examination in April 2010.  The Veteran informed VA that he was unable to report to the examination because he could not leave work, and requested that it be rescheduled.  The examination was rescheduled in June 2010 and the Veteran failed to report for it.  He contacted VA and stated that he "...would not be able to make the appointment," but did not provide a reason.  Pursuant to 38 C.F.R. § 3.655, when a veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and he fails to provide good cause for this failure to report, the claim shall be rated based on the evidence of record, and as such, could result in denial of the claim.  See 38 C.F.R. § 3.655(b) (2014).  Examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655(a) (2014).  The Veteran has failed to provide any explanation for his failure to report for the June 2010 examination.  Therefore, his claim will be rated on the evidence currently of record.  See 38 C.F.R. § 3.655(b) (2014).  The duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Left Eye Disability

The medical evidence of record does not show that the Veteran has been diagnosed with a left eye disability during the appeal period.  However, at his December 2014 hearing, the Veteran reported having blurred vision and that his glasses are less effective.  The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statement that his vision is blurred is also credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Affording him the benefit of the doubt, the Board finds that the first element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67.

The Veteran's STRs show that in April 1982, he injured his left eye while playing softball.  He denied blurred vision but had pain and tenderness over his lower cheekbone.  He was diagnosed with a contusion and swelling.  An x-ray of his left orbital was taken and showed no abnormalities.  In August 1982, he fell from a truck and complained of pain in his face and left eye, and reported that he had injured his left eye before.  The second element of a service connection claim is met.  Id.  

The record does not support a nexus between the Veteran's current left eye symptoms and his in-service injuries.  Except for the two incidents described above, the Veteran's STRs contain no other references to symptoms of or treatment for an eye problem.  In his July 1984 report of medical history for separation, the Veteran stated that he had eye trouble.  However, the examining physician's assistant explained that he had eye trouble during childhood but no current eye problems.  His ophthalmoscopic, pupil, and ocular motility examinations were found normal at his July 1984 separation examination.  

There is no medical evidence of record to show that the Veteran has a left eye disability that is the result of his period of military service.  At his December 2014 hearing, the Veteran testified that he received no post-service treatment for his eyes other than wearing eyeglasses.  (Refractive error of the eyes is not considered a disability under VA regulations. 38 C.F.R. § 3.303(c).)
 
The only evidence of record in support of a nexus between the Veteran's asserted left eye symptoms and his period of service is his own lay opinion.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the cause of his observable left eye symptoms falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  There are many potential causes for the Veteran's reported symptoms and the evidence does not show that he possesses the training and experience needed to determine which is correct.  As a result, the persuasive value of his lay assertions is low because the overall factual picture is complex.  The nexus element of a service connection claim is not satisfied.  Shedden, 381 F.3d at 1166-67.

As noted above, the Veteran failed to report for his June 2010 VA examination without providing good cause and therefore the Board has decided his claim based upon the evidence of record.  38 C.F.R. § 3.655 (2104).  

The preponderance of the evidence is against a finding that the Veteran's current left eye disability is due to any event or injury in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Pes Planus

The Veteran's February 1981 entrance examination noted the presence of asymptomatic bilateral pes planus.  Because this preexisting condition was noted on entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In cases involving aggravation of a pre-existing disability, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

In January 1982 the Veteran complained of bilateral tingling in his feet after standing at a train station for 8 to 12 hours.  In October 1982, it was noted that he had foot pain due to having flat feet.  In April 1984, it was noted that he had bilateral foot pain for one month.  He was diagnosed with symptomatic pes planus and provided with arch supports.  Reading this evidence in the most favorable light, the Veteran's pes planus increased in severity during service, as it was noted to have been asymptomatic at his entrance examination.  

A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  If the preexisting disorder underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2014).  

There is no clear and unmistakable evidence showing that the Veteran's symptoms in service were the result of the natural progression of pes planus.  38 C.F.R. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  Therefore, service connection for bilateral pes planus is warranted based upon aggravation of a preexisting disability.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for a left eye disability is denied.  

Service connection for bilateral pes planus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Bilateral knee disabilities were noted at the Veteran's February 1981 entrance examination.  He underwent a left medial meniscectomy and a right medial ligamentous surgery prior to service.  Therefore, the Veteran's claim is one of service-connected aggravation, not direct service connection.  Paulson, 7 Vet. App. at 468; Jensen, 19 F.3d at 1417.  The January 2010 negative etiology opinion is inadequate because it addresses direct service connection only.  Further, it relies heavily on the absence of post-service medical records when the Veteran has asserted that he receives no treatment.  A new examination is necessary.  

The January 2010 VA examiner provided a negative opinion for the Veteran's left ankle based on the conclusion that the Veteran did not have instability of the ankle and because his x-ray did not show that he had degenerative joint disease (DJD).  However, the examination showed that the Veteran's plantar flexion was limited to 10 degrees.  Normal plantar flexion is 45 degrees.  38 C.F.R. § 4.71, Plate II (2014).  Further, the Veteran reported objective symptoms of stiffness, giving way, swelling, and tenderness.  Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  However, functional loss caused by pain is akin to functional loss caused by physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The January 2010 examiner's conclusion that no disability was present because he did not have instability or DJD and that there were no post-service medical records is inadequate.  Because the examination report shows subjective complaints of pain and functional loss and objective limitation of plantar flexion, a new examination is needed to determine whether he has a current disability related to his period of service.  

The January 2010 VA examiner provided a negative opinion for the Veteran's low back strain because the Veteran's STRs only showed one instance of low back pain and there were no post-service medical records.  Additionally, the examiner's rationale did not consider the Veteran's assertion of persistent back pain since service.  A new examination is needed. 

Lastly, with regard to the Veteran's hernia claim, the January 2010 VA examiner found that the Veteran did not have a hernia.  The Board does not challenge the accuracy of that finding.  However, at his December 2014 hearing, the Veteran competently and credibly testified that he injured his groin in service and has had episodic left testicle pain and swelling since that time.  In this case, the Veteran, as a lay person, does not possess the medical training and expertise to attribute his symptoms to a specific diagnosis.  The Veteran's STRs show that he sustained a groin injury in May 1984 that persisted for at least a week.  To properly decide this claim, an opinion regarding the etiology of his testicle pain is required.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his bilateral knee disability.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 
	
b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's February 1981 entrance examination which noted that a bilateral knee disability existed prior to service.  

ii. A June 1982 STR noting that the Veteran complained of left knee stiffness for one week and was diagnosed with a sprain.

iii. An April 1984 STR noting that the Veteran had right knee pain for one month. 

iv. The report of the January 2010 VA examination.

v. A June 2010 VA treatment record noting complaints of chronic knee pain since service. 

vi. The Veteran's December 2014 hearing testimony where the Veteran asserted that he had "water" in his knees and had to have them "drained" in service, and that he hurt his knees climbing telephone poles.  

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability, which existed prior to service, was aggravated during active service.  If so, provide an opinion as to whether any such increase was clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progress of the disease.  

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for an examination with an appropriate clinician for his left ankle disability.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A June 1982 STR noting a left ankle injury while playing softball and a diagnosis of a Grade I sprain.  

ii. An April 1983 STR noting blister on the left ankle after playing baseball.

iii. December 1983 STRs noting a left ankle injury during playing basketball with a question of a sprain versus sprain and subsequently noting no fracture on x-ray and a diagnosis of sprain, and that the ankle was placed in a short leg walking cast for three weeks.  

iv. A January 1984 STR noting an ankle sprain for three and a half weeks and removal of a walking cast.

v. An April 1984 STRs noting left ankle problems for a month and a diagnosis of non-resolving left ankle pain. 

vi. A May 1984 x-ray of the left ankle noting, "[t]here is unusual widening of the lateral aspect of the ankle joint when stress is applied toward the medical aspect."  

vii. The report of the Veteran's January 2010 VA examination noting subjective complaints of functional loss and limited plantar flexion.

viii. A June 2010 VA treatment record noting chronic ankle pain since separation from service. 

ix. The Veteran's December 2014 hearing testimony. 

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ankle disability began during active service; or, is related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician for his low back disability.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A February 1982 STR noting complaints of low back pain and swelling at L1.  

ii. The report of the Veteran's January 2010 VA examination.

iii. A June 2010 VA treatment record noting chronic back pain since separation from service. 

iv. The Veteran's December 2014 hearing testimony. 

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability began during active service; or, is related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination with an appropriate clinician for left testicle pain and swelling.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. May 1984 STRs noting that the Veteran was hit in the groin by a softball and had a small varicocele on the left side, non-resolving testicle pain for one week, and a possible hematoma.

ii. The Veteran's July 1984 report of medical history for separation where he reported having a hernia from playing softball. 

iii. The report of the Veteran's January 2010 VA examination.

iv. The Veteran's December 2014 hearing testimony. 

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner must determine whether the Veteran has a disability that is manifested by left testicle pain and provide any applicable diagnoses, if warranted.	

e. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a disability manifested by left testicle pain that began during active service or is related to any incident of service.

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


